EXHIBIT 23.1 PLS CPA, A PROFESSIONAL CORP. t 4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt October 2, 2013 To Whom It May Concern: We consent to the incorporation by reference in the registration statements of RegalWorks Media, Inc. of our report dated September 30, 2013, with respect to the balance sheets as of June 30, 2013, and the related statements of operations , cash flows, and shareholders’ deficit for the period from March 21, 2013 to June 30, 2013, which appears on Form 8-K/A Amendment No.2 of RegalWorks Media, Inc. Very truly yours, /s/ PLS CPA PLS CPA, A Professional Corp. San Diego, CA 92111 Registered with the Public Company Accounting Oversight Board
